Citation Nr: 1809256	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  09-06 901A		DATE


THE ISSUE

Whether a waiver of recovery of an overpayment of death pension benefits in the amount of $41,049.00 was timely filed.


REMAND

The Veteran served on active duty from January 1971 to December 1971 in the United States Navy.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2007 decision in which the Committee on Waivers and Compromises (COW) of a Regional Office (RO) of the Department of Veterans Affairs (VA), denied the appellant's claim for a waiver of recovery of the overpayment of improved death pension benefits on the basis that her claim for waiver was not timely filed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
Whether a waiver of recovery of an overpayment of death pension benefits in the amount of $41,049.00 was timely filed.

The Board notes that the appellant in her November 2007 notice of disagreement states that she believes that she did file her request for waiver in the appropriate 180 day time frame.  The Board notes that the November 2007 decision shows a submission of the request for waiver in January 2007 at one point and in October 2007 at another point.  The statement of the case continues to state that the request was received in October 2007.  The Board has reviewed the claims file and has not found a document or a report of contact from the appellant dated October 2007.  The appellant did submit a statement in January 2007 that appears to be a disagreement with the December 2006 proposal to terminate the death pension back to December 1, 2000.  The date stamp is not clear on this document, so the Board cannot determine if this is the document referred to in the November 2007 decision.  

The Board finds that a remand is necessary to clarify the date of the appellant's request for waiver.  If the appellant requested a waiver in October 2007, the document should be associated with the claims file or clarified by the AOJ in a supplemental statement of the case.  If the appellant requested a waiver in January 2007, the propriety of a request at that date should be considered in a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Please associate with the claims file or clarify the existence of a January 2007 or October 2007 request for waiver by the appellant.  All attempts should be documented in the claims file.  

2.  After undertaking the development above and any additional development deemed necessary, the appellant's claim should be readjudicated.  If the benefits sought on appeal remain denied, the appellant should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

